Filed 4/6/21 P. v. Nguyen CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B306939

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. KA112263
         v.

ANDY NGUYEN,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Juan Carlos Dominguez, Judge. Affirmed
as modified.

      Edward H. Schulman, under appointment by the Court
of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                     _________________________
       In 2018 a jury convicted defendant and appellant Andy
Nguyen of assault to commit a felony—forcible oral copulation—
during the commission of a first degree burglary, two counts
of forcible oral copulation, and first degree residential burglary.
On October 24, 2019, we affirmed Nguyen’s conviction but
remanded the case for the trial court (1) to stay Nguyen’s
sentence on the burglary count under Penal Code section 654,
and (2) to award Nguyen presentence conduct credits. (People v.
Nguyen (Oct. 24, 2019, B290564) [nonpub. opn.].)
       On July 28, 2020, the trial court corrected Nguyen’s
sentence in accordance with our directions. The court stayed
the sentence on the burglary count and awarded Nguyen good
conduct credits of 116 days on his original credits of 775 actual
days. The court also awarded Nguyen additional credits of
782 actual days.1 However, the amended abstract of judgment
did not reflect these additional credits for actual days.
       On September 15, 2020, Nguyen’s appellate counsel sent
a letter to the trial court asking the court to correct the abstract
of judgment to reflect “an additional 782 days of actual days
of post-judgment custody credit between the original date
of sentencing on June 5, 2018 and the date of resentencing.”
On October 19, 2020, the court issued a minute order that
the abstract be “corrected to reflect the actual custody credits
as 782 days.” An amended abstract of judgment filed October 21,
2020, shows 1,557 days of actual credit.
       Nguyen appealed and we appointed counsel to represent
him on appeal. After examining the record, counsel filed
an opening brief raising no issues and asking this court

1     While the court stated Nguyen had “accrued an additional
782 actual days of credit,” the minute order states Nguyen was
“given 783 days actual from the date of sentence.” As we note
below, the correct calculation is 784 additional days.


                                 2
independently to review the record under People v. Wende (1979)
25 Cal.3d 436 (Wende). Counsel also filed a request that we
judicially notice our file in Nguyen’s direct appeal, including
our October 2019 opinion. We grant that request.
       Counsel stated he had written to Nguyen, “explained [his]
evaluation of the record on appeal and [his] intention to file” a
Wende brief, and advised him of his right to file a supplemental
brief. Counsel also sent Nguyen “the transcripts of the record
on appeal as well as a copy of [the Wende] brief and appellant’s
request for judicial notice.” In addition, we sent a letter to
Nguyen on December 23, 2020, advising him he could submit
a supplemental brief or letter stating any grounds for appeal,
or contentions or arguments he wishes this court to consider.
We have not received any supplemental brief from Nguyen.
       We are satisfied that Nguyen’s counsel has fully complied
with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 109-110; Wende, supra,
25 Cal.3d at p. 441.) However, we do note an error in the credits.
Nguyen is entitled to an additional 784 days of actual credits
between his original sentencing on June 5, 2018, and his
resentencing on July 28, 2020, rather than the 782 days he was
awarded. The number of days from June 6, 2018 to July 28, 2020
(including both June 6 and July 28) is 784 days. (The year 2020
was a leap year.) Accordingly, the total number of actual “credit
for time served” days is 1,559, not 1,557, days. We order the
abstract corrected and a copy forwarded to the Department of
Corrections and Rehabilitation.




                                3
                       DISPOSITION
      We affirm Andy Nguyen’s sentence as modified.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       EGERTON, J.

We concur:




             LAVIN, Acting P. J.




             ADAMS, J.





      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                   4